Exhibit 10.21

 

OCCAM NETWORKS, INC.

 

AMENDMENT TO INDEMNIFICATION AGREEMENT

 

THIS AMENDMENT TO INDEMNIFICATION AGREEMENT (this “Amendment”) is entered into
as of August     , 2010 by and between Occam Networks, Inc., a Delaware
corporation (the “Company”) and                               (“Indemnitee”).

 

WHEREAS, the Company and Indemnitee are parties to an Indemnification Agreement
(the “Agreement”);

 

WHEREAS, the Company and Indemnitee desire to amend the Agreement as hereinafter
set forth;

 

WHEREAS, pursuant to Section 10 of the Agreement, the Agreement may be amended
by a writing executed by the Company and Indemnitee; and

 

WHEREAS, unless otherwise defined in this Amendment, capitalized terms used in
this Amendment shall have the meaning ascribed to them in the Agreement.

 

NOW, THEREFORE, for and in consideration of the foregoing and of the mutual
covenants and agreements hereinafter set forth, the parties hereto agree as
follows:

 

1.             Amendment to Section 2 of the Agreement.  Section 2 of the
Agreement is hereby amended by inserting a new Section 2(g) that reads in its
entirety as follows:

 

“(g)         Primary Responsibility.   The Company acknowledges that Indemnitee
has certain rights to indemnification and advancement of expenses provided by
                      and certain affiliates thereof (collectively, the
“Secondary Indemnitors”). The Company agrees that, as between the Company and
the Secondary Indemnitors, the Company is primarily responsible for amounts
required to be indemnified or advanced under the Company’s certificate of
incorporation or bylaws or this Agreement and any obligation of the Secondary
Indemnitors to provide indemnification or advancement for the same amounts is
secondary to those Company obligations. The Company waives any right of
contribution or subrogation against the Secondary Indemnitors with respect to
the liabilities for which the Company is primarily responsible under this
Section 2(g). In the event of any payment by the Secondary Indemnitors of
amounts otherwise required to be indemnified or advanced by the Company under
the Company’s certificate of incorporation or bylaws or this Agreement, the
Secondary Indemnitors shall be subrogated to the extent of such payment to all
of the rights of recovery of Indemnitee for indemnification or advancement of
expenses under the Company’s certificate of incorporation or bylaws or this
Agreement or, to the extent such subrogation is unavailable and contribution is
found to be the applicable remedy, shall have a right of contribution with
respect to the amounts paid. The Secondary Indemnitors are express third-party
beneficiaries of the terms of this Section 2(g).”

 

--------------------------------------------------------------------------------


 

2.             Amendment to Section 18 of the Agreement.  The Company’s address
set forth in Section 18 of the Agreement is hereby amended and restated in its
entirety as follows:

 

Occam Networks, Inc.

6868 Cortona Drive

Santa Barbara, California 93117

Attention: Chief Executive Officer

 

3.             Miscellaneous.

 

(a)           Governing Law.  This Amendment shall be governed by and construed
and enforced in accordance with the laws of the State of Delaware applicable to
contracts made and to be performed in such State without giving effect to its
principles of conflicts of laws.  The Company and Indemnitee hereby irrevocably
and unconditionally (i) agree that any action or proceeding arising out of or in
connection with this Amendment may be brought in the Delaware Court of Chancery,
(ii) consent to submit to the jurisdiction of the Delaware Court of Chancery for
purposes of any action or proceeding arising out of or in connection with this
Amendment, (iii) waive any objection to the laying of venue of any such action
or proceeding in the Delaware Court of Chancery, and (iv) waive, and agree not
to plead or to make, any claim that any such action or proceeding brought in the
Delaware Court of Chancery has been brought in an improper or inconvenient
forum.

 

(b)           Binding Effect.  This Amendment shall be binding upon and inure to
the benefit of and be enforceable by the parties hereto and their respective
successors (including any direct or indirect successor by purchase, merger,
consolidation or otherwise to all or substantially all of the business and/or
assets of the Company), assigns, spouses, heirs and personal and legal
representatives.

 

(c)           Continuing Agreement.  Except as specifically amended hereby, all
of the terms of the Agreement shall remain and continue in full force and effect
and are hereby confirmed in all respects.

 

(d)           Execution in Counterparts.  This Amendment may be executed by
facsimile signature and in any number of counterparts, each of which when so
executed shall be deemed to be an original and all of which taken together shall
constitute one and the same agreement.

 

(e)           Amendment of this Amendment.  No supplement, modification or
amendment of this Amendment shall be binding unless executed in writing by both
of the parties hereto.  No waiver of any of the provisions of this Amendment
shall be binding unless in the form of a writing signed by the party against
whom enforcement of the waiver is sought, and no such waiver shall operate as a
waiver of any other provisions hereof (whether or not similar), nor shall such
waiver constitute a continuing waiver.  Except as specifically provided herein,
no failure to exercise or any delay in exercising any right or remedy hereunder
shall constitute a waiver thereof.

 

[Remainder of Page Intentionally Left Blank]

 

2

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the undersigned have duly executed this Amendment, or have
caused this Amendment to be duly executed on their behalf, as of the date first
written above.

 

 

 

COMPANY

 

 

 

OCCAM NETWORKS, INC.,

 

a Delaware corporation

 

 

 

 

 

By:

 

 

 

 

 

Name:

 

 

 

 

 

Title:

 

 

 

 

 

 

INDEMNITEE,

 

an individual

 

 

 

 

 

 

 

Indemnitee

 

 

Address:

 

 

 

[Amendment to Indemnification Agreement]

 

3

--------------------------------------------------------------------------------